Citation Nr: 0630625	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-28 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim seeking service connection for residuals of 
left foot cold injury. 

2.  Entitlement to service connection for arthritis of both 
knees, including as secondary to residuals of left foot cold 
injury.   


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1951 to August 1954.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2004 rating decision of the Roanoke, Virginia Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A hearing 
before a Decision Review Officer (DRO) at the RO was held in 
October 2004, and a Travel Board hearing was held before the 
undersigned in June 2006.  Transcripts of the hearings are of 
record.  Given that a claim seeking service connection for 
left foot cold injury residuals was the subject to a previous 
final denial by the RO in February 1981, the Board is 
obligated by 38 U.S.C.A. §§ 5108 and 7105(c) to address 
whether new and material evidence has been received to reopen 
that claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
see also Ashford v. Brown, 10 Vet. App. 120 (1997).  This 
issue has been characterized accordingly.   


FINDINGS OF FACT

1.  An unappealed February 1981 rating decision (confirmed on 
review of additional evidence by an April 1981rating 
decision) denied service connection for frozen left leg and 
foot essentially based on a finding that there was no 
evidence that the veteran had sustained such cold injury in 
service.  

2.  Evidence received since the April 1981 rating decision 
includes letters from former fellow servicemen relating that 
the veteran suffered from a cold injury in service and a 
podiatry report showing a diagnostic assessment of symptoms 
consistent with the long term effects of frostbite or 
trenchfoot; it relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.
3.  A preponderance of the evidence is against a finding that 
the veteran has any current left foot disability that may be 
a residual of a cold injury in service.   

4.  Arthritis of the knees was not manifested in service or 
in the first postservice year and is not shown to be related 
to the veteran's service.


CONCLUSIONS OF LAW

1.  Evidence received since the April 1981 rating decision is 
new and material, and the claim seeking service connection 
for left foot cold injury residuals may be, and is, reopened.  
38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.156(a), 3.303 (2006).

2.  Service connection for left foot cold injury residuals is 
not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304 (2006).

3.  Service connection for arthritis of both knees is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A June 2005 letter 
from the RO explained what the evidence needed to show to 
substantiate the claims for service connection.  It also 
explained that VA was responsible for obtaining relevant 
records from any federal agency, and that VA would make 
reasonable efforts to obtain records not held by a federal 
agency, but that it was the veteran's responsibility to make 
sure that VA received all requested records not in the 
possession of a federal department or agency.  This letter 
also advised the veteran to submit any evidence in his 
possession pertaining to his claim.   The January 2004 rating 
decision, a July 2004 statement of the case (SOC) and 
supplemental SOCs from September 2005, February 2006 and June 
2006 explained what the evidence showed and why the claims 
were denied.   A March 2006 letter provided the veteran 
notice regarding criteria for rating the disabilities at 
issue and effective dates of awards (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)) such notice would only be 
relevant if the benefits sought were being granted. 
 
While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and the SOC and SSOCs and to supplement 
the record after notice was given.  And while the veteran was 
not given notice regarding the necessity of submitting new 
and material evidence in order to reopen the claim seeking 
service connection for left foot cold injury residuals in 
conformance with Kent v. Nicholson, 20 Vet. App. 1 (2006), he 
was not prejudiced by this omission as the claim has been 
reopened.  He is not prejudiced by any technical notice 
deficiency that may have occurred along the way, and no 
further notice is required.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with pertinent 
medical evidence.  In an October 2003 letter, the veteran did 
indicate that a physician, Dr. W, told him in 1981 that he 
had a frozen foot.  Such a statement would normally impose a 
duty to attempt to obtain any available records from Dr. W 
from this time period.  It does not appear that the RO 
attempted to obtain such records.  However, given that the 
basis of the decision in this matter below is that the 
preponderance of the evidence of record is against a finding 
that the veteran now has left foot disability residual from a 
cold injury, records from 1981 would have no bearing on the 
claim/appeal, as they would not show current disability.  
Hence, the veteran is not prejudiced by the RO's failure to 
attempt to obtain such records.  The veteran was afforded a 
VA examination in July 2005.  He has not identified any 
additional evidence pertinent to this claim.  VA's assistance 
obligations are met.  

II.  Factual Background

Evidence received prior to the February 1981 rating decision 
includes the veteran's service medical records, which do not 
reveal any evaluation, treatment or complaints of cold 
injury, foot problems, knee problems or arthritis.  On 
service separation examination, the lower extremities and 
feet were normal.  

A February 1981 rating decision denied service connection for 
frozen leg and foot, finding that the veteran's service 
medical records were completely negative for any diagnosis or 
treatment for a frozen left foot or leg during his active 
military service.  

In a subsequent February 1981 statement a fellow serviceman, 
S.S., advised that he served with the veteran in Korea in a 
company that did port work and that he knew that the veteran 
was hospitalized during service for frostbite or something 
similar.  

In a separate February 1981 statement, another fellow 
serviceman, G.P., indicated that he served with the veteran 
in Korea and the weather was zero and below, causing G.P. to 
get frostbite of the feet.  He also indicated that the 
veteran said that he had sustained frostbite, and that this 
could have happened going to and from ship in the Black Sea.  

Based on review of this evidence the RO issued an April 1981 
rating decision which affirmed the February 1981 rating.  

A February 1992 letter from a private orthopedic surgeon 
indicated that veteran was seen for evaluation of bilateral 
knee problems.  He had undergone arthroscopic debridement of 
the right knee in September 1990 and had had severe 
degenerative joint disease at that time.  He had increasing 
symptoms of the left knee as well, with crepitus, pain and 
effusion present.  Severe degenerative changes were noted on 
the left and moderate degenerative changes were noted on the 
right on X-ray.     

An August 1992 letter from a private physician indicated that 
the veteran had COPD, hypertension and severe degenerative 
arthritis (and had been unable to do any type of work on a 
regular basis since February 1992).

December 2002 X-rays of the left knee showed arthritis.

A December 2002 private medical examination report shows a 
pertinent diagnosis of gout, stable at present, with 
degenerative arthritis, especially of the knees and hips.

October 2003 private left foot X-rays showed that bones, 
joint spaces and soft tissues appeared normal.  

In an October 2003 letter the veteran indicated that his left 
foot was frozen in Inchon Korea in 1953.  His job was feeding 
workers on ships in the Black Sea.  Temperatures were 
approximately 8 degrees below zero and water would sometimes 
splash on his feet and then freeze before running off.  Twice 
in 24 hours he would have to help feed the men aboard ships.  
Many nights he would stand on the boats for 8 to 10 hours 
waiting for the tide to come in before returning to shore.  
He claimed that about 80 percent of his problems with his 
feet and legs came from standing for hours, and indicated 
that a physician, Dr. W, told him in 1981 that he had a 
frozen left foot.  

An October 2003 X-ray of the left foot showed that joint 
space, adjacent bone structures and soft tissues appeared 
normal.  

An April 2004 report from a private podiatrist, Dr. M, shows 
a diagnostic assessment of symptoms consistent with the long 
term effects of frostbite or trenchfoot.  Neurological as 
well as vascular examination showed symptoms more predominant 
of the left foot, rather than bilaterally.  Dr. M noted that 
bilateral symptomatology was more common with diabetic 
neuropathy and diabetic pathologies whereas frostbite could 
be unilateral.  The veteran was noted to have cold 
sensitivity, paresthesia, vasospastic color changes in the 
left toes and some stiffness in the joint, which could have 
been related to past frostbite or trenchfoot, or to the 
veteran's gout.  He also had additional symptoms commonly 
associated with frostbite, including nail dystrophy and dry, 
cracked skin.  Dr. M recommended that the veteran see a 
neurologist for further evaluation.  

At his October 2004 DRO hearing the veteran testified that he 
was exposed to temperatures of 8 below zero, sometimes down 
to 15 to 18 degrees below zero.  It would normally take about 
four hours out and back to transport food to the troops 
stationed on ships in the bay.  However, if there was an air 
raid he would go out for as much as 12 to 14 hours, with a 
lot of the time just spent floating on water in his landing 
craft (LCM).  He indicated that he did go to the medics 
seeking treatment for numbness he experienced in his feet but 
all they did was give him something for pain.  His feet would 
get reddish and cold, but he did not have flaking of the 
skin.  The part of his feet with these symptoms was from 
about his middle toe around to the left side back toward his 
ankle on both sides.  After service his feet remained very 
sensitive to cold weather.  Diabetes was diagnosed in 2003 
and the veteran indicated that he was experiencing numbness 
in his toes prior to the diagnosis.  

Regarding his knees, the veteran testified that during 
service they hurt all the time from standing, but were not 
treated in service other than with pain pills.  Arthritis was 
first diagnosed around the late 70s or early 80s.  The 
veteran related that he had walked on the side of his left 
foot or heel because of tenderness in the left foot and 
asserted that this may have contributed to his knee 
arthritis.  

On November 2004 evaluation by a chiropractor, primarily for 
complaint of bilateral leg numbness and pain, the veteran 
reported that his chief area of complaint was from the knee 
distally but that the symptoms could also sometimes be felt 
laterally on the thigh.  He described the sensation as tired, 
sore and numb.  The discomfort was transient and was most 
often provoked by walking for extended periods.  Relief was 
found through sitting.  The chiropractor noted that findings 
based on bilateral lower extremity arterial testing confirmed 
an earlier diagnosis of distal vascular claudication due to 
bilateral peripheral artery disease.  Historical data 
supplied by the veteran also supported this conclusion.  The 
veteran's historical recounting of discomfort following his 
frostbite to his feet also suggested that elements of this 
injury may also have contributed to his current knee 
disability.  Due to the age of the injury and the chronic 
nature of the discomfort associated with it, it was difficult 
to ascertain to what degree it contributed to the veteran's 
current disability.  Long term, compensatory alterations in 
biomechanics (gait, posture etc.) due to the earlier injury 
could not be ruled out as a contributing factor to the 
veteran's bilateral leg numbness and pain.  The chronic 
sacroiliac and lower lumbar spine sprains suffered by the 
veteran lent credence to the possible contribution of long 
term biomechanical dysfunction as a contributing factor to 
the veteran's bilateral leg numbness and pain.  

November 2004 private bilateral lower extremity arterial 
testing showed moderately severe bilateral peripheral 
vascular disease.  Abnormalities were most likely multilevel 
but were difficult to localize due to lack of compressibility 
of upper thigh cuffs.  

On July 2005 VA examination the diagnoses were normal feet 
with no evidence of any cold injury, and degenerative joint 
disease of both knees, moderate, not due to any cold injury 
or any other injury reported in the veteran's military 
records.  The veteran reported that he saw a medic for his 
knees in 1953 and 1954 and received pain pills, and that 
after 1954, he received treatment for his knees every year.  
He also reported cold sensitization of the feet, some 
hyperhidrosis, paresthesias, numbness, edema on occasion, 
changes in skin color of both feet and skin thinning.  He 
also had numbness, tingling and burning and excess sweating 
in both feet and toes.  He did not have causalgia, reflex 
sympathetic dystrophy, fungal infection, ulcerations or frost 
bite scars, disturbances of nail growth, skin cancer, 
arthritis or joint stiffness.  He reported that his feet 
stayed cold and walking made them worse.  He had a sharp and 
burning pain at night on occasion.  The examiner noted that 
the veteran had diabetes mellitus, which would cause similar 
symptoms.  

Regarding the knees, the veteran reported that both knees 
were weak and stiff and swollen.  Physical examination showed 
a limp on the left leg.  Each foot was warm with tenderness 
in the left foot but not the right.  There was no pes planus.  
The skin was normal in each foot with no ulcerations or other 
problems.  Pulses were decreased in both feet and ankles and 
the toenails were normal.  There was no fungus infection of 
either foot and the rest of the foot examination was 
perfectly normal.  There was decreased hair growth.  

The right knee showed deformity, swelling and crepitus.  It 
was tender anteriorly, posteriorly, laterally and medially, 
without any laxity.  The left knee had deformity, swelling, 
crepitus, and was tender anteriorly, posteriorly, laterally 
and medially.  There was no laxity of the left knee.  
Strength of both lower extremities was normal.  Pulses were 
decreased and warmth and reflexes were normal.  X-rays of the 
knees showed bilateral osteoarthritis, greater left than 
right and X-rays of both feet were normal.  The examiner 
tested for peripheral neuropathy of both extremities and 
found no peripheral neuropathy present.  The examiner opined 
that the etiology of the veteran's arthritis of the knees was 
unknown and that examination of the feet was normal, with no 
evidence of frozen feet or peripheral neuropathy.  The 
examiner reviewed the claims file in conjunction with the 
examination. 

In a December 2005 letter, another private chiropractor (from 
Tuck Chiropractic Clinic) indicated that the veteran had been 
receiving care there since November 2004 for bilateral leg 
pain and lower back pain.  Since then it had come to the 
clinic's attention that he had been a victim of "frost 
bite" as a result of his tour of duty in the Korean War.  
The chiropractor commented that it was very common to see 
patients who had suffered from injuries such as frost bite to 
have stresses on the knees and lower back due to altered gait 
as a result of pain.  Therefore it was the chiropractor's 
opinion that the veteran's frostbite injuries could have 
caused the current condition of the veteran's knee and lower 
back pain.  

At the June 2006 Board hearing the veteran's representative 
argued that the opinions of the podiatrist and the 
chiropractors should be given more weight than that of the VA 
examiner because the VA examiner was not a specialist.  The 
veteran reiterated that his duty in Korea gave him long term 
exposure to extremely cold temperatures and freezing cold 
water.    

III.  Analysis

Cold injury residuals: New and Material evidence

As noted above, the veteran's claim of service connection for 
cold injury was denied by the RO in February 1981, and 
affirmed in April 1981.  As the veteran did not appeal those 
decisions, they are final.  38 U.S.C.A. § 7105(c).   
Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.

Under 38 U.S.C.A. § 5108, " If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence", was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date, in July 2003, and the new definition 
applies.  "New" evidence means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence received after the April 1981 decision is new and 
material.  The February 1981 statements from the fellow 
servicemen (submitted after the February 1981 rating 
decision, before the April 1981 decision) were sufficient to 
establish that the veteran was exposed to cold in service 
(but not that he sustained frostbite, as that is a matter of 
medical diagnosis, and they are laypersons).  The April 2004 
private podiatrist's report was not previously of record and 
relates to an unestablished fact necessary to establish 
service connection, i.e., whether there is a nexus between 
any current left foot disability and a cold injury in 
service.  Presuming the credibility of this evidence as the 
Board must (See Justus, supra), a reasonable possibility of 
substantiating the claim for service connection is raised as 
the evidence suggests cold injury in service, current foot 
disability and a nexus between the two.  Consequently, the  
claim seeking service connection for left foot cold injury 
residuals may be, and is, reopened. 

Criteria and Analysis: De novo review

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

A disability which is proximately due to or the result of a 
service- connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  A claimant is also 
entitled to service connection on a secondary basis when it 
is shown that a service-connected disability aggravates a 
nonservice- connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

Certain listed, chronic disabilities, including arthritis, 
are presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  It 
is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Cold injury residuals

The record contains conflicting evidence as to whether the 
veteran has any current foot disability.  The July 2005 VA 
examiner, an M.D., specifically provided a diagnosis of 
normal feet, with no evidence of any cold injury.  By 
contrast, a private podiatrist, Dr. M, had earlier, in April 
2004, given a diagnosis of  "symptoms consistent with the 
long term effects of frostbite or trenchfoot."  Given that 
the VA examination is more current, that the examiner 
reviewed the veteran's claims file in conjunction with the 
examination, and that findings were described in greater 
detail, and because a physician presumably had more medical 
training than a podiatrist, the Board places greater weight 
on the VA examiner's diagnosis.  See Prejean v. West 13 Vet. 
App. 444, 448-9 (2000) (factors for assessing the probative 
value of a medical opinion include the physician's access to 
the claims file).  The VA examiner's diagnosis is supported 
by October 2003 X-ray findings showing that joint space, 
adjacent bone structures and soft tissues all appeared 
normal.  Additionally, while the November 2004 private 
arterial testing showed bilateral peripheral vascular 
disease, it didn't provide any indication that such disease 
was present in the feet.  

In sum, given the greater weight attached to the VA 
examiner's report and it's consistency with the X-ray 
findings, the preponderance of the evidence is against 
finding that the veteran has a current left foot disability.  
In turn, since a current left foot disability is not shown, 
there is no valid claim of service connection for such 
disability.  (See Brammer v. Derwinski, 3 Vet. App. 223 
(1992): In the absence of proof of current disability, there 
can be no valid claim of service connection).   

While the lack of a showing of current disability makes 
further analysis of the claim unnecessary, it is also not 
shown that the veteran actually suffered from frostbite in 
service.  His service medical records are entirely negative 
for any documentation of frostbite.  Significantly, a lay 
statement from a former fellow serviceman, S.S. which the 
veteran submitted in 1981 to corroborate that he sustained 
frostbite in service indicates that the veteran was 
hospitalized for frostbite conflicts with the veteran's DRO 
hearing testimony, which indicated that in service his only 
treatment for frostbite was from medics who only provided 
pain medication.  It is also noteworthy that on service 
separation examination there was no mention of frostbite/cold 
injury, and in associated medical history he denied any 
illness or injury in service other than boils..  

The earliest postservice foot treatment alleged by the 
veteran is from 1981, some 27 years after service (there is 
no actual documentation of any postservice foot treatment 
until 2004, some 50 years after service).  A lengthy interval 
of time between service and initial postservice manifestation 
of a "disability" for which service connection is sought 
is, of itself, a factor against a finding that the disability 
was incurred or aggravated in service.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000). 

Given that neither current left foot disability nor cold 
injury in service is shown, the preponderance of the evidence 
is against this claim and it must be denied.

Arthritis of both knees

The evidence of record clearly establishes that the veteran 
has arthritis of both knees.  However, there is no evidence 
that arthritis became manifest during service or in the first 
postservice year and no evidence of a nexus between service 
and current arthritis.  The veteran's service medical records 
are entirely negative for any knee problems or arthritis, and 
the July 2005 VA examiner indicated that the etiology of the 
veteran's arthritis was unknown.  The first medical evidence 
of record of the presence of arthritis is in 1990, some 36 
years after service.  As mentioned above, such a lengthy 
interval of time between service and initial postservice 
manifestation of a "disability" for which service 
connection is sought is, of itself, a factor against a 
finding that the disability was incurred or aggravated in 
service.  See Maxson, supra.  While the veteran alleges that 
his current knee arthritis is related to service, as a 
layperson, his allegations are not competent evidence of a 
medical diagnosis or nexus.  "Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The veteran and his agent also propose an alternate theory of 
secondary service connection, i.e., that the arthritis arose 
from an altered gait due to a service connected foot problem.  
The veteran has submitted a chiropractor's statement 
supporting this theory of entitlement.  However, because a 
foot disability is not service-connected, this theory of 
entitlement lacks legal merit.  See 38 C.F.R. § 3.310 
(outlined above).  

The preponderance of the evidence is against this claim under 
any alleged theory of entitlement.  Hence, it must be denied.    


ORDER

The appeal to reopen a claim of service connection for 
residuals of left foot cold injury is granted.  

Service connection for residuals of left foot cold injury is 
denied on de novo review.

Service connection for arthritis of the knees, including as 
secondary to residuals of cold injury of the left foot is 
denied.     


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 


 Department of Veterans Affairs


